324 F.2d 503
63-2 USTC  P 9830
UNITED STATES of America, Appellant,v.Elizabeth W. LARSON, Appellee.
No. 20481.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1963.

Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks and Robert A. Bernstein, Attys., Dept. of Justice, Washington, D.C., Edith House, Asst. U.S. Atty., Miami, Fla., William A. Meadows, Jr., U.S. Atty., for appellant.
Robert F. O'Malley, Louis S. Bonsteel, Smathers & Thompson, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, district judge.
PER CURIAM.


1
The record before us, we think, indicates that this case is controlled by Commissioner of Internal Revenue v. Lester, 366 U.S. 299, 81 S.Ct. 1343, 6 L.Ed.2d 306.  The principle there stated requires a reversal here for the entry by the district court of a judgment for the United States.


2
Reversed and remanded.